DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0059595 by Ono.

Regarding claim 1, an imaging apparatus configured to transmit a captured image to an external apparatus (fig. 1-2), the imaging apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: 
a detection unit configured to detect a subject from the captured image (paragraph 0143 teaches “the process of estimating the tracking target using color and the process of estimating the tracking target by detection of a moving object discussed earlier, the tracking target estimation unit 118 may also estimate the tracking target based on a relationship between the apparent movement speed of the image in the display image data (in other words, the apparent movement speed of the image displayed on the display device 120) and the movement speed of a person or object inside the monitoring region image” herein, tracking target refer as detect a subject); and 
a control unit configured to switch between a first mode of controlling at least one of a pan operation, a tilt operation, and a zoom operation to track the subject detected by the detection unit, and a second mode of controlling at least one of the pan operation, the tilt operation, and the zoom operation by a user operation from the external apparatus (in addition to discussion above, fig. 4, paragraph 0057 teaches “However, in the automatic tracking mode, automatic tracking is lost in many cases, due to the tracking target intersecting with an obstruction or another moving object, or due to lighting variations of streetlights or the like, and the opinion in the current situation is that perfect automatic tracking has not yet been achieved. Consequently, when automatic tracking is lost, the tracking mode is switched to the manual tracking mode temporarily, the operator operates the pan, tilt, and/or zoom manually, and after making adjustments so that the tracking target is contained in the field of view, the tracking mode is switched back to the automatic tracking mode.”, 0095-0096 teaches “while tracking the person 401 in the automatic tracking mode, if the person 401 becomes blocked by an obstruction such as a roadside tree, for example, and the computational processing device 114 becomes unable to recognize the person 401 inside the monitoring region image, the display of the tracking target display frame 405 disappears. In this case, the operator recognizes that automatic tracking has been lost due to the disappearance of the display of the tracking target display frame 405, and inputs an instruction to switch the tracking mode to the manual tracking mode via the tracking mode switch input device 130. Subsequently, in the manual tracking mode, the operator continues tracking the person 401 with the operator's own operations. Thereafter, the tracking of the person 401 is conducted by repeating the operations described above.” Herein teaches switching between a first mode to a second mode. Furthermore, paragraph 0066 teaches “Referring to FIG. 1, the monitoring system 1 according to the present embodiment is provided with a camera 110, a display device 120, a tracking mode switch input device 130, and a PTZ operation input device 140. The camera 110 is a PTZ camera, enabling PTZ control according to manual operations by the operator, or automatically. In this way, the monitoring system 1 is a monitoring system provided with a PTZ camera.”), 
wherein the control unit performs control to switch the second mode to the first mode in a case where the subject is included in a predetermined region in the captured image while the imaging apparatus is operating in the second mode in addition to discussion above, paragraph 0085, 0096 teaches “As described above, in the present embodiment, in the manual tracking mode, the tracking target being tracked manually by the operator is estimated. In addition, a monitoring region image in which a tracking target estimation frame is overlaid onto the estimated tracking target is displayed to the operator. Subsequently, in the manual tracking mode, when the operator inputs an instruction to switch the tracking mode to the automatic tracking mode, the person or object bounded by the tracking target estimation frame is specified as the tracking target for the automatic tracking mode.”.

Regarding claim 2, the imaging apparatus wherein the control unit controls the pan operation and/or the tilt operation so that the subject is located at a center of the captured image after the second mode is switched to the first mode (in addition to paragraph 0085 teaches “Details about a tracking target estimation process conducted by the tracking target estimation unit 118 will be described further in (4. Process of estimating tracking target) below. The tracking target estimation unit 118 provides information about the estimated tracking target (specifically, information about a region corresponding to the tracking target inside the monitoring region image) to the display image data generation unit 119. Also, if the tracking target estimation unit 118 ascertains, based on the information provided by the tracking mode setting unit 115, that the tracking mode has been switched from the manual tracking mode to the automatic tracking mode, the tracking target estimation unit 118 provides information about the tracking target estimated at that timing to the automatic tracking PTZ control value computation unit 116. The automatic tracking PTZ control value computation unit 116 treats the tracking target estimated when the tracking mode is switched from the manual tracking mode to the automatic tracking mode as the tracking target for the automatic tracking mode, and computes PTZ control values for automatic tracking.”, paragraph 00127, 0129, 0132, 0137 teaches center of the captured image).

Regarding claim 3, the imaging apparatus wherein the control unit performs control to switch the first mode back to the second mode after controlling the pan operation and/or the tilt operation causing the subject to be located at the center of the captured image (in addition to discussion above, paragraph 0095 teaches tracking of  a person is conducted by repeating the operation, for example, automatic tracking mode to manual tracking mode, and then manual to automatic and so on)

Regarding claim 4, the imaging apparatus wherein the control unit controls the pan operation and/or the tilt operation so that the subject is located at a position shifted from a center of the captured image in a direction opposite to a movement direction of the subject in a case where the subject is included in the predetermined region in the captured image and a direction of the operation designated from the external apparatus includes the movement direction of the subject (in addition to discussion above, paragraph 0082 teaches “The tracking mode setting unit 115 sets the tracking mode in the monitoring system 1 to either the manual tracking mode or the automatic tracking mode, according to an operator instruction input via the tracking mode switch input device 130.”, paragraph 0083 teaches “Specifically, the automatic tracking PTZ control value computation unit 116 extracts a tracking target by image analysis, as well as information such as the movement direction and movement speed of the tracking target, from captured image data stored in the memory 113, and computes PTZ control values so that the tracking target is included in the field of view.”, paragraph 0084, 0151).

Regarding claim 5, the imaging apparatus wherein the control unit performs control to switch between the first mode and the second mode by the operation from the external apparatus (in addition to discussion above, paragraph 0082 teaches “The tracking mode setting unit 115 sets the tracking mode in the monitoring system 1 to either the manual tracking mode or the automatic tracking mode, according to an operator instruction input via the tracking mode switch input device 130.”).

Regarding claim 6, the imaging apparatus wherein the predetermined region is set to include at least one of ends of the captured image (in addition to discussion above, paragraph 0083 teaches “the automatic tracking PTZ control value computation unit 116 extracts a tracking target by image analysis, as well as information such as the movement direction and movement speed of the tracking target, from captured image data stored in the memory 113, and computes PTZ control values so that the tracking target is included in the field of view.”, 0085-0086 teaches predetermined region to track subject).

Regarding claim 7, the imaging apparatus wherein the predetermined region is set based on a size of the subject (in addition to discussion above, paragraph 0160 teaches enlarging a portion of the field of view based on the captured image).

Regarding claim 8, the imaging apparatus wherein the predetermined region is set based on a movement speed of the subject (in addition to discussion above, paragraph 0083, 0143 teaches movement speed of the subject).

Regarding claim 9, the imaging apparatus wherein the detection unit detects a moving object from the captured image as the subject targeted for tracking (in addition to discussion above, paragraph 0143 teaches “the process of estimating the tracking target using color and the process of estimating the tracking target by detection of a moving object discussed earlier, the tracking target estimation unit 118 may also estimate the tracking target based on a relationship between the apparent movement speed of the image in the display image data (in other words, the apparent movement speed of the image displayed on the display device 120) and the movement speed of a person or object inside the monitoring region image” herein, tracking target refer as detect a subject).

Claim 10 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 11 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 16 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 8 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 9 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 1 above.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484